t c summary opinion united_states tax_court wilfred omoloh petitioner v commissioner of internal revenue respondent docket no 26556-12s filed date wilfred omoloh pro_se moenika n coleman for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty according to a birth certificate secured_by petitioner apparently with much difficulty and issued more than years after the event it records petitioner was born on date according to various other records generated in response to information that he apparently provided petitioner was born on date more often than not people would like to be younger here at least as far as petitioner’ sec_2010 federal_income_tax liability is concerned it would be to his advantage to be as old as the above-referenced birth certificate shows him to be this is so because after concessions one of the issues that we must decide is whether certain distributions from qualified retirement accounts iras are subject_to the sec_72 additional tax if petitioner is as old as the birth certificate suggests then he is not liable for the additional tax if he was born on a date continued internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure shown in various other documents then he was not yet years old as of the dates of the distributions and he is liable for the sec_72 tax as respondent determined we must also decide whether petitioner is liable for the sec_6662 accuracy-related_penalty according to helen hayes age is not important unless you’re a cheese maybe so but petitioner’s age and the age of his former spouse as of the dates the distributions were made pretty much determines the issues remaining in dispute background some of the facts have been stipulated and they are so found at the time that the petition was filed and at all other times relevant here petitioner resided in texas petitioner who was born in the republic of kenya married debra ombwara in or around they divorced sometime before the trial in this case 2before trial in preliminary proceedings on date and date petitioner represented on the record that he was born on date that date of course would have supported the imposition of the sec_72 additional tax here in dispute upon that realization during the date proceedings petitioner quickly corrected his representation to claim date as his date of birth in petitioner received distributions totaling dollar_figure from an ira that he maintained at bank of america also in ms ombwara received distributions totaling dollar_figure from an ira that she maintained at bank of america collectively distributions petitioner and ms ombwara’s joint federal_income_tax return was timely filed the income reported on that return does not include the distributions furthermore the federal_income_tax liability shown on the return does not include the additional tax imposed by sec_72 in the notice respondent determined that the distributions are includable in petitioner’s income determined that the sec_72 additional tax is applicable with respect to the distributions and imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on petitioner’s return is a substantial_understatement_of_income_tax petitioner now concedes that the distributions are includable in hi sec_2010 income he offers no explanation for the omissions petitioner’s texas driver’s license shows his date of birth as date as does his certificate of naturalization issued on date other documents in the record that show his date of birth as date include a form iap-66a certificate of eligibility for exchange visitor j-1 status certified by his sponsor on date a form iap-66a certified by his sponsor on date a form iap-66a certified by his sponsor on date a form iap-66a certified by his sponsor on date a form iap-66a certified by his sponsor on date a form i-687 application_for status as a temporary resident dated date a form i-688 temporary resident card issued on date a resident_alien card a transcript of academic record from the university of georgia printed on date a federal bureau of investigation fingerprint card dated date a form i-698 application to adjust status from temporary to permanent resident dated date a form i-697a change_of address card for legalization dated date a form n- application_for naturalization dated date and a petition for name change filed with the u s district_court granted on date his recently acquired birth certificate reflecting information he apparently provided to the issuing agency shows his date of birth as date 3some of the documents referenced in this list show petitioner’s date of birth as date which we assume is a juxtaposition of the day and month discussion generally the commissioner’s determinations made in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 290_us_111 i sec_72 additional tax sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to of the portion of the amount that is includable in gross_income a qualified_retirement_plan includes an ira see sec_408 sec_4974 the additional tax does not apply to certain distributions including as relevant here distributions made to an individual who is age or older as of the date of the distribution see sec_72 as noted petitioner now agrees that the distributions are includable in income for he argues that he is not liable for the sec_72 additional tax because he and if only by implication his former spouse were over year sec_4petitioner does not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not sec_7491 and sec_6751 do not apply to sec_72 see 144_tc_140 of age at the time the distributions were made to each of them relying upon all indications of petitioner’s age other than his birth certificate respondent disagrees petitioner’s certificate of naturalization driver’s license numerous other records referenced above and prior representations made in proceedings before trial all suggest that he was not older than years of age at the time the distributions were made his birth certificate shows otherwise respondent agrees that petitioner’s recently acquired birth certificate is authentic but questions its accuracy we share respondent’s concerns with the accuracy of the information shown on the birth certificate information petitioner apparently provided to the issuing kenyan agency during the pendency of this case after consideration of all of the evidence regard petitioner’s age we are reluctant to make any finding regarding the date of birth of petitioner or his former spouse that being so petitioner has failed to establish that respondent’s imposition of the additional tax in the notice is erroneous ii accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty of of any portion of an underpayment_of_tax that is attributable to a substantial_understatement of 5there is no credible_evidence in the record that would support a finding with respect to the age of petitioner’s former spouse at the time the distributions to her were made income_tax sec_6662 d an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the taxpayer’s return sec_6662 ignoring conditions not relevant here for purposes of sec_6662 an understatement is defined as the excess of the amount of the tax required to be shown on the taxpayer’s return over the amount of the tax which is shown on the return sec_6662 respondent bears the burden of production with respect to the imposition of the penalty here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax which equals the deficiency exceeds dollar_figure see sec_6211 sec_6662 sec_6664 the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayment see 116_tc_438 petitioner offered no explanation for his failure to include the distributions in the income shown on hi sec_2010 return neither has he persuaded us that he in good_faith believed himself old enough to have avoided the imposition of the sec_72 additional tax accordingly respondent’s imposition of an accuracy- related penalty is sustained to reflect the foregoing decision will be entered for respondent
